UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 16, 2014 PIER 1 IMPORTS, INC. (Exact name of registrant as specified in its charter) Delaware 001-07832 75-1729843 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 100 Pier 1 Place, Fort Worth, Texas 76102 (Address of principal executive offices, including zip code) 817-252-8000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e) On October 16, 2014, the Compensation Committee of Pier 1 Imports, Inc. (the “Company”) approved one-time grants of restricted stock for three of the Company’s named executive officers.The purpose of these awards is to reinforce top management continuity over the next 5-6 years and provide an opportunity for those named executive officers to be rewarded for growing the business over an extended period of time. Michael R. Benkel, Catherine David, and Sharon M. Leite each received an award of 40,760 shares of restricted stock on October 16, 2014, which will vest 50% on October 16, 2019, and 50% on October 16, 2020.The named executive officer must be employed by the Company at the time of vesting to receive the award. The form of award agreement is attached as Exhibit 10.1. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No.
